Name: Council Regulation (EU) No 1367/2014 of 15 December 2014 fixing for 2015 and 2016 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks
 Type: Regulation
 Subject Matter: fisheries;  international law;  economic geography;  maritime and inland waterway transport;  natural environment
 Date Published: nan

 20.12.2014 EN Official Journal of the European Union L 366/1 COUNCIL REGULATION (EU) No 1367/2014 of 15 December 2014 fixing for 2015 and 2016 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 43(3) of the Treaty provides that the Council, on a proposal from the Commission, is to adopt measures on the fixing and allocation of fishing opportunities. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (1) requires that conservation measures be adopted taking into account available scientific, technical and economic advice, including, where relevant, reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF). (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities, including certain conditions functionally linked thereto, as appropriate. Fishing opportunities should be distributed among Member States in such a way as to assure each Member State relative stability of fishing activities for each stock or fishery and having due regard to the objectives of the Common Fisheries Policy established by Regulation (EU) No 1380/2013. (4) The total allowable catches (TACs) should be established on the basis of available scientific advice, taking into account biological and socioeconomic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of the opinions expressed during the consultation of stakeholders, and in particular the Regional Advisory Councils concerned. (5) Fishing opportunities should be in accordance with international agreements and principles, such as the 1995 United Nations agreement concerning the conservation and management of straddling stocks and highly migratory fish stocks (2), and the detailed management principles laid down in the 2008 International Guidelines for the Management of Deep-sea Fisheries in the High Seas of the Food and Agriculture Organisation of the United Nations, according to which, in particular, a regulator should be more cautious when information is uncertain, unreliable or inadequate. The absence of adequate scientific information should not be used as a reason for postponing or failing to take conservation and management measures. (6) The latest scientific advice from the International Council for the Exploration of the Sea (ICES) and from STECF indicates that most deep-sea stocks are still harvested unsustainably and that fishing opportunities for those stocks, in order to assure their sustainability, should be further reduced until the evolution of the stocks shows a positive trend. The ICES has further advised that no directed fishery should be allowed for orange roughy in all areas and for certain stocks of red seabream and roundnose grenadier. (7) As regards the four stocks of roundnose grenadier, scientific advice and recent discussions in the North East Atlantic Fisheries Commission (NEAFC) indicate that catches of this species may be misreported as catches of roughhead grenadier. In this context, it is appropriate to establish a TAC covering both species while enabling a separate reporting for each of them. (8) Concerning deep sea sharks, the main commercial species are considered depleted and, therefore, no directed fishing should take place. Furthermore, in view of the migratory nature of deep-sea sharks and their wide distribution throughout the North East Atlantic, STECF has recommended that management measures for these species be extended to Union waters of Committee for Eastern and Central Atlantic Fisheries (CECAF) around Madeira. (9) The fishing opportunities for deep-sea species as defined in Article 2(a) of Council Regulation (EC) No 2347/2002 (3) are decided on a bi-annual basis. Nevertheless, an exception is made for the stocks of greater silver smelt and the stocks of blue ling. As regards the latter, the main fishery of blue ling is linked to the annual negotiations with Norway; in the interest of simplification, all blue ling TACs should be established along that one and within the same legal act. Therefore, fishing opportunities for the stocks of greater silver smelt and of blue ling should be set in another relevant annual regulation fixing fishing opportunities. (10) In accordance with Council Regulation (EC) No 847/96 (4) the stocks that are subject to various measures referred to therein should be identified. Precautionary TACs should apply for stocks for which no scientifically-based evaluation of fishing opportunities is available specifically for the year in which the TACs are to be set; analytical TACs should apply otherwise. In view of ICES and STECF advice for deep-sea stocks, those for which a science-based evaluation of the relevant fishing opportunities is not available should be subject to precautionary TACs in this Regulation. (11) In order to avoid the interruption of fishing activities and to ensure the livelihood of the fishermen of the Union, this Regulation should apply from 1 January 2015. For reasons of urgency, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation fixes for the years 2015 and 2016 the annual fishing opportunities available to Union fishing vessels for fish stocks of certain deep-sea species in Union waters and in certain non-Union waters where catch limits are required. Article 2 Definitions 1. For the purposes of this Regulation, the following definitions shall apply: (a) Union fishing vessel means a fishing vessel flying the flag of a Member State and registered in the Union; (b) Union waters means the waters under the sovereignty or jurisdiction of the Member States with the exception of waters adjacent to the territories listed in Annex II to the Treaty; (c) total allowable catch (TAC) means the quantity that can be taken and landed from each fish stock each year; (d) quota means a proportion of the TAC allocated to the Union or a Member State; (e) international waters means waters falling outside the sovereignty or jurisdiction of any State. 2. For the purposes of this Regulation, the following zone definitions shall apply: (a) ICES (International Council for the Exploration of the Sea) zones are the geographical areas specified in Annex III to Regulation (EC) No 218/2009 of the European Parliament and of the Council (5); (b) CECAF (Committee for Eastern Central Atlantic Fisheries) zones are the geographical areas specified in Annex II to Regulation (EC) No 216/2009 of the European Parliament and of the Council (6). Article 3 TACs and allocations The TACs for deep-sea species caught by Union fishing vessels in Union waters or in certain non-Union waters, the allocation of such TACs among Member States and the conditions functionally linked thereto, where appropriate, are set out in the Annex to this Regulation. Article 4 Special provisions on the allocation of fishing opportunities 1. The allocation of fishing opportunities among Member States as set out in this Regulation shall be without prejudice to: (a) exchanges made pursuant to Article 16(8) of Regulation (EU) No 1380/2013; (b) deductions and reallocations made pursuant to Article 37 of Council Regulation (EC) No 1224/2009 (7) or pursuant to Article 10(4) of Council Regulation (EC) No 1006/2008 (8); (c) additional landings allowed pursuant to Article 4 of Regulation (EC) No 847/96; (d) deductions made pursuant to Articles 105, 106 and 107 of Regulation (EC) No 1224/2009. 2. Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to precautionary TAC whereas Article 3(2) and (3) and Article 4 of that Regulation shall apply to stocks subject to analytical TAC, except where otherwise specified in the Annex to this Regulation. Article 5 Conditions for landing catches and by-catches Fish from stocks for which TACs are established shall be retained on board or landed only if the catches have been taken by fishing vessels flying the flag of a Member State having a quota and that quota is not exhausted. Article 6 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States submit to the Commission data relating to landings of quantities of stocks caught, they shall use the stock codes set out in the Annex to this Regulation. Article 7 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2014. For the Council The President M. MARTINA (1) Regulation (EU) No 1380/2013 of 11 December 2013 of the European Parliament and of the Council on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (2) Agreement on the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982 relating to the conservation and management of straddling fish stocks and highly migratory fish stocks (OJ L 189, 3.7.1998, p. 16). (3) Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (OJ L 351, 28.12.2002, p. 6). (4) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (5) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70). (6) Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (OJ L 87, 31.3.2009, p. 1). (7) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (8) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33). ANNEX The references to fishing zones are references to ICES zones, unless otherwise specified. PART 1 Definition of species and species groups 1. In the list set out in Part 2 of this Annex, fish stocks are referred to following the alphabetical order of the Latin names of the species. However, deep-sea sharks are placed at the beginning of that list. For the purposes of this Regulation, the following comparative table of common names and Latin names is provided: Common name Alpha-3 code Scientific name Black scabbardfish BSF Aphanopus carbo Alfonsinos ALF Beryx spp. Roundnose grenadier RNG Coryphaenoides rupestris Roughhead grenadier RHG Macrourus berglax Orange roughy ORY Hoplostethus atlanticus Red seabream SBR Pagellus bogaraveo Greater Forkbeard GFB Phycis blennoides 2. For the purposes of this Regulation, deep-sea sharks means the following list of species: Common name Alpha-3 code Scientific name Deep-water catsharks API Apristurus spp. Frilled shark HXC Chlamydoselachus anguineus Gulper shark CWO Centrophorus spp. Portuguese dogfish CYO Centroscymnus coelolepis Longnose velvet dogfish CYP Centroscymnus crepidater Black dogfish CFB Centroscyllium fabricii Birdbeak dogfish DCA Deania calcea Kitefin shark SCK Dalatias licha Great lanternshark ETR Etmopterus princeps Velvet belly ETX Etmopterus spinax Mouse catshark GAM Galeus murinus Bluntnose sixgill shark SBL Hexanchus griseus Sailfin roughshark (Sharpback shark) OXN Oxynotus paradoxus Knifetooth dogfish SYR Scymnodon ringens Greenland shark GSK Somniosus microcephalus PART 2 Annual fishing opportunities applicable for Union fishing vessels in areas where TACs exist by species and by area (in tonnes live weight) Species: Deep-sea sharks Zone: Union and international waters of V, VI, VII, VIII and IX; Union waters of CECAF 34.1.1, 34.1.2 and 34.2 (DWS/56789-) Year 2015 2016 Germany 0 0 Estonia 0 0 Ireland 0 0 Spain 0 0 France 0 0 Lithuania 0 0 Poland 0 0 Portugal 0 0 United Kingdom 0 0 Union 0 0 TAC 0 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Deep-sea sharks Zone: Union and international waters of X (DWS/10-) Year 2015 2016 Portugal 0 0 Union 0 0 TAC 0 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Deep-sea sharks, Deania hystricosa and Deania profundorum Zone: International waters of XII (DWS/12INT-) Year 2015 2016 Ireland 0 0 Spain 0 0 France 0 0 United Kingdom 0 0 Union 0 0 TAC 0 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Black scabbardfish Aphanopus carbo Zone: Union and international waters of I, II, III and IV (BSF/1234-) Year 2015 2016 Germany 3 3 France 3 3 United Kingdom 3 3 Union 9 9 TAC 9 9 Precautionary TAC Species: Black scabbardfish Aphanopus carbo Zone: Union and international waters of V, VI, VII and XII (BSF/56712-) Year 2015 2016 Germany 42 39 Estonia 20 19 Ireland 104 96 Spain 208 191 France 2 918 2 684 Latvia 136 125 Lithuania 1 1 Poland 1 1 United Kingdom 208 191 Others (1) 11 10 Union 3 649 3 357 TAC 3 649 3 357 Analytical TAC Species: Black scabbardfish Aphanopus carbo Zone: Union and international waters of VIII, IX and X (BSF/8910-) Year 2015 2016 Spain 12 12 France 29 29 Portugal 3 659 3 659 Union 3 700 3 700 TAC 3 700 3 700 Analytical TAC Species: Black scabbardfish Aphanopus carbo Zone: Union and international waters of CECAF 34.1.2 (BSF/C3412-) Year 2015 2016 Portugal 3 141 2 827 Union 3 141 2 827 TAC 3 141 2 827 Precautionary TAC Species: Alfonsinos Beryx spp. Zone: Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV (ALF/3X14-) Year 2015 2016 Ireland 9 9 Spain 67 67 France 18 18 Portugal 193 193 United Kingdom 9 9 Union 296 296 TAC 296 296 Analytical TAC Species: Roundnose grenadier and roughhead grenadier Coryphaenoides rupestris and Macrourus berglax Zone: Union and international waters of I, II and IV (RNG/124-) for roundnose grenadier; (RHG/124-) for roughhead grenadier Year 2015 2016 Denmark 1 1 Germany 1 1 France 10 10 United Kingdom 1 1 Union 13 13 TAC 13 13 Precautionary TAC Species: Roundnose grenadier and roughhead grenadier Coryphaenoides rupestris and Macrourus berglax Zone: Union and international waters of III (RNG/03-) for roundnose grenadier; (2) (RHG/03-) for roughhead grenadier Year 2015 2016 Denmark 412 329 Germany 2 2 Sweden 21 17 Union 435 348 TAC 435 348 Precautionary TAC Species: Roundnose grenadier and roughhead grenadier Coryphaenoides rupestris and Macrourus berglax Zone: Union and international waters of Vb, VI and VII (RNG/5B67-) for roundnose grenadier; (5) (RHG/5B67-) for roughhead grenadier Year 2015 (3) (4) 2016 (3) (4) Germany 8 8 Estonia 59 60 Ireland 260 265 Spain 65 66 France 3 302 3 358 Lithuania 76 77 Poland 38 39 United Kingdom 194 197 Others (4) 8 8 Union 4 010 4 078 TAC 4 010 4 078 Analytical TAC Species: Roundnose grenadier and roughhead grenadier Coryphaenoides rupestris and Macrourus berglax Zone: Union and international waters of VIII, IX, X, XII and XIV (RNG/8X14-) for roundnose (7) grenadier; (RHG/8X14-) for roughhead grenadier Year 2015 (6) 2016 (6) Germany 24 21 Ireland 5 5 Spain 2 617 2 354 France 121 109 Latvia 42 38 Lithuania 5 5 Poland 819 737 United Kingdom 11 10 Union 3 644 3 279 TAC 3 644 3 279 Analytical TAC Species: Orange roughy Hoplostethus atlanticus Zone: Union and international waters of VI (ORY/06-) Year 2015 2016 Ireland 0 0 Spain 0 0 France 0 0 United Kingdom 0 0 Union 0 0 TAC 0 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Orange roughy Hoplostethus atlanticus Zone: Union and international waters of VII (ORY/07-) Year 2015 2016 Ireland 0 0 Spain 0 0 France 0 0 United Kingdom 0 0 Others 0 0 Union 0 0 TAC 0 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Orange roughy Hoplostethus atlanticus Zone: Union and international waters of I, II, III, IV, V, VIII, IX, X, XII and XIV (ORY/1CX14) Year 2015 2016 Ireland 0 0 Spain 0 0 France 0 0 Portugal 0 0 United Kingdom 0 0 Others 0 0 Union 0 0 TAC 0 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Red seabream Pagellus bogaraveo Zone: Union and international waters of VI, VII and VIII (SBR/678-) Year 2015 2016 Ireland 5 5 Spain 135 128 France 7 6 United Kingdom 17 16 Others (8) 5 5 Union 169 160 TAC 169 160 Analytical TAC Species: Red seabream Pagellus bogaraveo Zone: Union and international waters of IX (SBR/09-) Year 2015 (9) 2016 (9) Spain 294 144 Portugal 80 39 Union 374 183 TAC 374 183 Analytical TAC Species: Red seabream Pagellus bogaraveo Zone: Union and international waters of X (SBR/10-) Year 2015 2016 Spain 6 5 Portugal 678 507 United Kingdom 6 5 Union 690 517 TAC 690 517 Analytical TAC Species: Greater forkbeard Phycis blennoides Zone: Union and international waters of I, II, III and IV (GFB/1234-) Year 2015 2016 Germany 10 10 France 10 10 United Kingdom 17 17 Union 37 37 TAC 37 37 Analytical TAC Species: Greater forkbeard Phycis blennoides Zone: Union and international waters of V, VI and VII (GFB/567-) Year 2015 (10) 2016 (10) Germany 12 12 Ireland 312 312 Spain 706 706 France 427 427 United Kingdom 977 977 Union 2 434 2 434 TAC 2 434 2 434 Analytical TAC Species: Greater forkbeard Phycis blennoides Zone: Union and international waters of VIII and IX (GFB/89-) Year 2015 (11) 2016 (11) Spain 290 290 France 18 18 Portugal 12 12 Union 320 320 TAC 320 320 Analytical TAC Species: Greater forkbeard Phycis blennoides Zone: Union and international waters of X and XII (GFB/1012-) Year 2015 2016 France 10 10 Portugal 45 45 United Kingdom 10 10 Union 65 65 TAC 65 65 Analytical TAC (1) Exclusively for by-catches. No directed fisheries are permitted under this quota. (2) No directed fishery for roundnose grenadier shall be conducted in ICES zone IIIa pending consultations between the European Union and Norway. (3) A maximum of 10 % of each quota may be fished in Union and international waters of VIII, IX, X, XII and XIV (RNG/*8X14-). (4) Exclusively for by-catches. No directed fisheries are permitted. (5) Landings of roundnose grenadier shall not exceed 95 % of each Member State quota. (6) A maximum of 10 % of each quota may be fished in Union and international waters of Vb, VI, VII (RNG/*5B67-). (7) Landings of roundnose grenadier shall not exceed 80 % of each Member State quota. (8) Exclusively for by-catches. No directed fisheries are permitted under this quota. (9) A maximum of 8 % of each quota may be fished in Union and international waters of VI, VII and VIII (SBR/*678-). (10) A maximum of 8 % of each quota may be fished in Union and international waters of VIII and IX (GFB/*89-). (11) A maximum of 8 % of each quota may be fished in Union and international waters of V, VI, VII (GFB/*567-).